DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusuniki et al. (EP 3000654 A1).  EP’654 shows the use of a vehicle seat (12) with a cushion part (14) and at least one covering (10) for lining a through opening in the cushion part, the covering having a plastic carrier (26), a plastic bezel (32) and a cover (28), wherein the carrier is fastened to a seat frame of the vehicle seat (as shown in Fig. 4 via an anchor (20).  A fastening element (24) for fastening a child seat is arranged or can be arranged in the through opening or behind the through opening.  The seat frame has a wire frame(18), and two retaining plates (20) which are fastened to the wire frame.  Regarding claim 21, the carrier has at least one clip (48A) for fastening the carrier to the seat frame.  Regarding claim 23, bezel has a peripheral edge as shown in Fig 5.  Regarding claim 25, the carrier is identified as structure (20) and the bezel structure (26) having a clip (48A) to attach to the carrier (as shown in Figs 3-4).  Regarding claims 26-27 the cover has a clip (74) for attaching to the bezel to be detached and/or pivotably attached thereto as shown in Figs 15-16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘654.  EP ‘654 shows all of the teachings of the claimed invention, consequently the method steps as recited would have been incorporated within the use of the invention as taught by EP’654.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos 9,340,128 and 9,656,577 show features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
December 7, 2022